DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-12, 14 and 15 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8 July 2021, with respect to Claims 1-3, 5-12, 14 and 15 have been fully considered and are persuasive.  The 103 rejection of Claims 1-3, 5-12, 14 and 15 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments, and corresponding arguments, overcome the prior art of record. Specifically, the explicit location of the backlight assembly at the back side of the first substrate in addition to the limitations with respect to the light shielding plate and light reflecting layer of the MEMS light valve being moveable between the first and second substrates in a direction substantially parallel to the first and second substrates is considered novel. Support for the proposed amendments can be found in Fig. 7, and the corresponding descriptions. The closest prior art of record teaches a MEMS unit with a backlight assembly with the light emitted from the side of the assembly but not from the back surface as currently claimed. 
As such, Claims 1-3, 5-12, 14 and 15 are considered allowable..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627